NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1557-18T4

J.W.,1

          Plaintiff-Appellant,

v.

TOWNSHIP OF LIVINGSTON,
HONORABLE WILLIAM H.
WILLIAMS, JR., J.M.C., TOWNSHIP
OF LIVINGSTON POLICE
DEPARTMENT, and OFFICER
WALTER WRITT,

     Defendants-Respondents.
________________________________

                   Submitted January 30, 2020 – Decided March 9, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-4228-17.

                   Jared A. Geist, attorney for appellant.



1
  We refer to plaintiff as J.W. in order to preserve the anonymity of the victims.
See R. 1:38-3(d)(10).
            Murphy Mc Keon PC, attorneys for respondent (James
            Matthew Parisi, on the brief).

PER CURIAM

      Plaintiff J.W. appeals the October 26, 2018 grant of summary judgment

to defendants Township of Livingston, Honorable William H. Williams, Jr.,

J.M.C., Township of Livingston Police Department, and Officer Walter Writt.

His complaint alleged he was wrongfully arrested for a violation of an amended

temporary restraining order (TRO) entered under the Prevention of Domestic

Violence Act, N.J.S.A. 2C:25-17 to -35. J.W. sought damages for negligence,

malicious prosecution, intentional infliction of emotional distress, wrongful

arrest, and false imprisonment. We affirm.

      The facts underlying the issuance of the arrest warrant can be briefly

summarized. J.W. appeared in the doorway of a doctor's waiting room; his

mother-in-law was inside with his younger child. The TRO restrained him from

contact with his mother-in-law, and he had prior notice of the medical

appointment.   That night, Writt, a Township of Livingston police officer,

contacted Judge Williams, the municipal court judge, as a result of the

complainant's allegation of a violation of the TRO's restraint of contact. Writt

requested that the court review the complaint for probable cause regarding J.W.'s

alleged violation of the TRO.

                                                                         A-1557-18T4
                                       2
      After the officer explained the circumstances to the municipal court judge,

the judge asked the officer to fax him a copy of the paperwork. After reading

it, the judge called Writt back and made the finding of probable cause. The

arrest warrant was served on J.W. that night, and he was taken into custody.

      On appeal, J.W. contends that the trial court's legal conclusions were

mistaken, and relied on inaccurate information, based on his review of the

transcripts of the phone calls between the municipal court judge and the officer.

Additionally, he alleges that certain Advisory Committee on Judicial Conduct

(ACJC) documents were wrongfully included in defendants' exhibits in support

of the application for summary judgment, and that defendants' use of those

documents was prejudicial because he had no prior opportunity to engage in

discovery regarding them.

      Our review of the judge's summary judgment decision is de novo. Davis

v. Brickman Landscaping, Ltd., 219 N.J. 395, 405 (2014). We conclude that the

municipal court judge properly found probable cause, relying on the

representations of the officer, his own review of the TRO, and the complaint.

      As the Law Division judge said in his decision, the TRO prevented J.W.

from contact with his mother-in-law and his wife. He was informed of the

children's doctor's appointment, and despite the TRO, appeared at the doctor's


                                                                         A-1557-18T4
                                       3
office. Once he entered the doorway of the waiting room, he was seen by a

person protected by the order. These facts established probable cause that he

violated the no-contact order.

      During the course of the phone conversation, the judge asked questions

and made comments irrelevant to his ultimate decision. Those comments and

questions, including a discussion of the officer's mistaken understanding that the

order barred J.W. from contact with his children, do not undercut the judge's

straightforward analysis.

      "Probable cause cannot be defined with scientific precision because it is a

'"practical, nontechnical conception"' addressing '"the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal

technicians, act."'" State v. Basil, 202 N.J. 570, 585 (2010) (citations omitted).

The information available to the officer and the judge, which J.W. does not

dispute, certainly falls within that definition.

      Since the municipal court judge's finding of probable cause was

warranted, he is clearly entitled to absolute immunity for his issuance of an

arrest warrant. See N.J.S.A. 59:3-2(b); see also Malik v. Ruttenberg, 398 N.J.

Super. 489, 495-96 (App. Div. 2008). Additionally, public employees are not




                                                                          A-1557-18T4
                                         4
liable for injuries caused by the institution and pursuit of judicial proceedings

within their sphere of employment. N.J.S.A. 59:3-8.

      Under New Jersey's Tort Claims Act, N.J.S.A. 59:1-1 to 59:12-3, a public

employee is immune where the acts complained of were engaged in good faith.

See N.J.S.A. 59:3-3. The standard is one of objective reasonableness. Wildoner

v. Borough of Ramsey, 162 N.J. 375, 387 (2000).

      Writt acted in good faith when he applied for the warrant in this situation,

having been supplied information regarding a clear violation of a TRO. His

decision to do so was objectively reasonable.       See id. at 386.    Thus, the

requirements for statutory immunity for Writt have also been met.              See

Brayshaw v. Gelber, 232 N.J. Super. 99, 109-10 (App. Div. 1989). As the Law

Division judge said in the summary judgment decision, this was not even "a

close call."

      Drawing all factual inferences in J.W.'s favor, as he is the non-moving

party on the motion for summary judgment, does not affect the analysis that

leads inescapably to the grant of summary judgment in this case. There was "no

genuine issue as to any material fact," and defendants were "entitled to a

judgment or order as a matter of law." See R. 4:46-2(c).




                                                                          A-1557-18T4
                                        5
      J.W.'s final point also requires little discussion. The judge did not rely on

the complained-of ACJC documents in fashioning his decision on defendants'

motion for summary judgment, and he said so. In any event, they were not

necessary for a decision in light of the undisputed facts and defendants'

entitlement to judgment as a matter of law.

      Affirmed.




                                                                           A-1557-18T4
                                        6